EXHIBIT 10.1(a) THIRD AMENDMENT TO THE CENTURYTEL DOLLARS & SENSE 401(K) PLAN AS AMENDED AND RESTATED EFFECTIVE DECEMBER 31, 2006 CENTURYTEL, INC., represented herein by its Executive Vice-President and Chief Financial Officer, R. Stewart Ewing, Jr., as Plan Sponsor and Employer, does hereby execute the following amendment to the CenturyTel Dollars & Sense 401(k) Plan and Trust, each amendment effective as of November 20, 2008: 1. Section 1.12 of the Plan (“Company Stock”) is amended to read in its entirety as follows: Company Stock.Shares of voting common stock, $1.00 par value, issued by CenturyTel, Inc., and which constitute "qualifying employer securities," as defined in Section 4975(e)(8) of the Code. 2. A new Section 1.12A (“Company Stock Account”) is added after Section 1.12 ("Company Stock") to read in its entirety as follows: Company Stock Account.The portion of a Participant's Accrued Benefit that consists of assets in the form of Company Stock that are held in the Company Stock Investment Fund in the CenturyTel Dollars & Sense 401(k) Trust.The Company Stock Investment Fund is intended to be invested primarily in shares of Company Stock, and shall also consist of cash or cash equivalents in which shall be invested cash dividends that may be paid on Company Stock that are accumulated in the ESOP prior to being distributed pursuant to Section 10.7 of the Plan.Such cash dividends that are not so distributed shall be invested in Company Stock.A Participant's Company Stock Account may consist of assets held in one or more of the subaccounts listed in Section 1.1 of the Plan.Effective November 20, 2008, the Company Stock Account shall constitute a portion of the ESOP. 3. A new Section 1.13A ("CT ESOP") is added after Section 1.13 ("Compensation") to read as follows: CT
